       Case 2:01-cv-06049-MSG Document 179 Filed 08/19/19 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT WHARTON,                               :               CIVIL ACTION
         Petitioner,                          :
                                              :
                                              :               CAPITAL CASE
                                 v.           :
                                              :
DONALD VAUGHN, et al.                         :               NO. 01-6049
        Respondents.




                             NOTICE OF APPEARANCE

       I hereby enter my appearance on behalf of the respondents in the above-
captioned matter.




                                        /s/ Nancy Winkelman

                                        Nancy Winkelman
                                        Supervisor
                                        Law Division
       Case 2:01-cv-06049-MSG Document 179 Filed 08/19/19 Page 2 of 2



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT WHARTON,                                :              CIVIL ACTION
         Petitioner,                           :
                                               :
                                               :              CAPITAL CASE
                                 v.            :
                                               :
DONALD VAUGHN, et al.                          :              NO. 01-6049
        Respondents.



                             CERTIFICATE OF SERVICE

       I, Nancy Winkelman, hereby certify that on August 19, 2019, a copy of the
foregoing notice was served by placing, same, first-class postage prepaid, in the United
States mail addressed to:

                    Victor Abreu, Esq.
                    Claudia Vanwyk, Esq.
                    Federal Community Defender Office
                    601 Walnut Street
                    Suite 545 West, The Curtis Center
                    Philadelphia, PA 19106




                                        /s/ Nancy Winkelman

                                        Nancy Winkelman
                                        Supervisor
                                        Law Division
                                        Philadelphia District Attorney's Office
                                        Three South Penn Square
                                        Philadelphia, PA 19107-3499
                                        (215) 686-5700
